Name: Commission Regulation (EEC) No 3818/88 of 7 December 1988 amending Regulation (EEC) No 3523/88 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EEC) No 3210/88 in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 337/ 18 Official Journal of the European Communities 8 . 12. 88 COMMISSION REGULATION (EEC) No 3818/88 of 7 December 1988 amending Regulation (EEC) No 3523/88 laying down detailed rules for the application of the import arrangements provided for by Council Regulation (EEC) No 3210/88 in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3210/88 of 17 October 1988 opening for 1988 a special unilateral import quota for fresh, chilled or frozen high-quality beef and veal falling within CN codes 0201 and 0202 and for products falling within CN codes 0206 10 95 and 0206 29 91 ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 3523/88J2) lays down detailed rules for the application of the import arrangements provided for in Regulation (EEC) No 3210/88 in the beef and veal sector ; whereas a check has shown that the definition of the products in Article 1 (b) is inaccurate ; whereas the correct definition should accordingly be introduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 The definition in Article 1 (b) of Regulation (EEC) No 3523/88 is hereby replaced by the following : 'Beef cuts obtained from steers (novilhos) or heifers (novilhas) aged between 20 and 24 months, which have been exclusively pasture grazed, have lost their central temporary incisors but do not have more than four permanent incisor teeth, which are of good maturity and which meet the following beef-carcase classifi ­ cation requirements : Meat from B or R class carcases with rounded to straight conformation and a fat-cover class of 2 or 3 ; the cuts, bearing the letters "sc" (special cuts) or an "sc" (special cuts) label as a sign of their high quality, will be boxed in - cartons bearing the words "high-quality beef".' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 December 1988 . - For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 286, 20. 10 . 1988 , p. 7. 2) OJ No L 307, 12. 11 . 1988, p. 33 .